Order entered April 23, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01149-CR

                       FERMIN DOMINGUEZ HERRERA, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 067953

                                             ORDER
       Appellant’s April 18, 2019 third motion to extend the time to file appellant’s brief is

before the Court. Appellant contends an additional extension of time is required because the

presentence investigation report is not included in the clerk’s record and appellant needs to cite

to the PSI report in appellant’s brief. We also consider the unique circumstances appellant’s

counsel has previously cited to us in this case.

       The Court GRANTS appellant’s motion and ORDERS the Grayson County District

Clerk to file, with FOURTEEN DAYS of the date of this order, a supplemental clerk’s record

containing the presentence investigation report in this case.
       Appellant is ORDERED to file his brief on or before May 23, 2019. If appellant’s brief

is not filed by May 23, 2019, this appeal may be abated for the trial court to make findings in

accordance with rule of appellate procedure 38.8.


       We DIRECT the Clerk to transmit a copy of this order, by electronic transmission, to the

Grayson County District Clerk and counsel for all parties.


                                                     /s/     CORY L. CARLYLE
                                                             JUSTICE




                                               –2–